

EXHIBIT 10.1.1


AMENDMENT NO. 1 TO
REGISTRATION RIGHTS AGREEMENT
 
This AMENDMENT NO. 1 TO REGISTRATION RIGHTS AGREEMENT, dated as of December 16,
2011 (this “Amendment”), is executed by and among LiveDeal, Inc., a Nevada
corporation (the “Company”) and the several purchasers signatory
hereto.  Capitalized terms used, but not otherwise defined herein, shall have
the meanings ascribed thereto in the Registration Rights Agreement (defined
below).
 
WITNESSETH:
 
WHEREAS, the Company and the several purchasers signatory thereto entered into
that certain Registration Rights Agreement dated as of December 12, 2011 (the
“Registration Rights Agreement”); and
 
WHEREAS, as provided herein, the parties hereto have agreed to amend certain
provisions of the Registration Rights Agreement as described below.
 
NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
 
SECTION 1.   Amendment to the Registration Rights Agreement.  Effective as of
the date hereof, Section 2(b) of the Registration Rights Agreement shall be
amended in its entirety to read as follows:
 
(b) Cutback Securities.  Notwithstanding the provisions of this Section 2, if
(i) after the Effective Date, the Registration Statement ceases to be effective
and available to the Holders as to all of the Registrable Securities (whether
upon the delivery of a notice pursuant to Section 2 or otherwise) at any time
prior to the Termination Date without becoming available to the Holders as to
all of the Registrable Securities within twenty (20) Trading Days pursuant to
the delivery of an Advice, or (ii) at the time of effectiveness of the
Registration Statement, such Registration Statement is not available to the
Holders as to all of the Registrable Securities; in either case, caused by the
assertion by the Commission that the number of shares proposed to be registered
under the Registration Statement constitutes an offering by or on behalf of the
Company not at a fixed price, the Company shall use its best efforts to register
the maximum number of shares permissible by the Commission to retain the status
of the offering as a secondary offering under Rule 415.  In reducing the number
of shares to be registered under the Registration Statement, the Company shall
omit Registrable Securities (such omitted Registrable Securities, the “Rule 415
Cutback Securities”) pro rata per Holder based on the number of Shares held by
the respective Holders.
 
 
 

--------------------------------------------------------------------------------

 

SECTION 2.   Effectiveness of Amendment.  Except as expressly amended by the
terms of this Amendment, all terms and conditions of the Registration Rights
Agreement shall remain in full force and effect and are hereby ratified and
confirmed.  This Amendment is effective only for the specific purpose for which
it is given and shall not operate as consent, waiver, amendment or other
modification of any other term or condition set forth in the Registration Rights
Agreement or any right, power or remedy of any party under the Registration
Rights Agreement.  Upon the effectiveness of this Amendment, each reference in
the Registration Rights Agreement to “this Agreement”, “hereof”, “herein”,
“hereunder” or words of like import shall mean and be references to the
Registration Rights Agreement as amended hereby, and each reference in any other
document to the Registration Rights Agreement shall mean and be references to
the Registration Rights Agreement or to such terms as modified hereby.
 
SECTION 3.   Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Amendment shall be governed by
and construed and enforced in accordance with the internal laws of the State of
California, without regard to the principles of conflicts of law thereof.
 
SECTION 4.   Severability.  If any term, provision, covenant or restriction of
this Amendment is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their reasonable efforts to find and employ an alternative
means to achieve the same or substantially the same result as that contemplated
by such term, provision, covenant or restriction.  It is hereby stipulated and
declared to be the intention of the parties that they would have executed the
remaining terms, provisions, covenants and restrictions without including any of
such that may be hereafter declared invalid, illegal, void or unenforceable.
 
SECTION 5.   Binding Effect.  This Amendment shall inure to the benefit of and
be binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder.
 
SECTION 6.   Headings.  The Section headings herein are for convenience only and
will not affect the construction hereof.
 
SECTION 7.   Counterparts.  This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Amendment, it
being understood that the parties need not sign the same counterpart.  In the
event that any signature is delivered by facsimile or electronic transmission,
such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile or electronic signature page were an original
thereof.
 
[SIGNATURE PAGES TO FOLLOW]
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Amendment to be duly
executed by its authorized signatory as of the date first indicated above.
 

 
LiveDeal, Inc., a Nevada corporation
       
By:
/s/ Kevin Hall
   
Kevin Hall
   
President and Chief Executive Officer

 
[ REMAINDER OF PAGE INTENTIONALLY LEFT BLANK ]
[ SIGNATURE PAGES FOR HOLDERS FOLLOW ]
 
Amendment No. 1 to Registration Rights Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has caused this Amendment to be duly
executed by its authorized signatory as of the date first indicated above.



 
Isaac Capital Group LLC., a Delaware limited
liability company
       
By:
/s/ Jon Isaac
   
Jon Isaac
   
Managing Member

 
[ REMAINDER OF PAGE INTENTIONALLY LEFT BLANK ]
[ SIGNATURE PAGES FOR ADDITONAL HOLDERS MAY FOLLOW ]
 
Amendment No. 1 to Registration Rights Agreement
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Amendment to be duly
executed by its authorized signatory as of the date first indicated above.



 
John Kocmur
     
/s/ John Kocmur

 
[ REMAINDER OF PAGE INTENTIONALLY LEFT BLANK ]
[ SIGNATURE PAGES FOR ADDITONAL HOLDERS MAY FOLLOW ]
 
Amendment No. 1 to Registration Rights Agreement
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Amendment to be duly
executed by its authorized signatory as of the date first indicated above.



 
Kingston Diversified Holdings LLC, a Nevis
 
limited liability company
     
By:
/s/ Tudor MihaiGavrila
   
Tudor MihaiGavrila
   
Managing Member

 
[ REMAINDER OF PAGE INTENTIONALLY LEFT BLANK ]
[ SIGNATURE PAGES FOR ADDITONAL HOLDERS MAY FOLLOW ]
 
Amendment No. 1 to Registration Rights Agreement
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Amendment to be duly
executed by its authorized signatory as of the date first indicated above.



 
Lausanne LLC., a California limited liability
 
company
     
By:
/s/ Elizabeth Sugarman
   
Elizabeth Sugarman
   
Managing Member

 
[ REMAINDER OF PAGE INTENTIONALLY LEFT BLANK ]
[ SIGNATURE PAGES FOR ADDITONAL HOLDERS MAY FOLLOW ]
 
Amendment No. 1 to Registration Rights Agreement
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Amendment to be duly
executed by its authorized signatory as of the date first indicated above.



 
Augustus Gardini, L.P., a California limited
 
partnership
         
By:
151 Rodeo Corp., a California corporation,
   
its General Partner
         
By:
/s/ Steven Sugarman
     
Steven Sugarman
     
President

 
Amendment No. 1 to Registration Rights Agreement
 
 
 

--------------------------------------------------------------------------------

 